EXHIBIT 10.1

STOCK REDEMPTION AGREEMENT

This Stock Redemption Agreement, dated as of November 17, 2009 (this
“Agreement”), is by and between Endeavour International Corporation, a Nevada
corporation (the “Company”), and the stockholder of the Company set forth on the
signature page hereto (such Stockholder, the “Selling Stockholder”).

The Selling Stockholder is the owner of the number of shares of Series C
Preferred Stock, $0.001 par value, of the Company (the “Series C Preferred
Stock”) set forth under the Selling Stockholder’s name on the signature page
hereto under the caption “Number of Shares of Series C Preferred Stock.”

The Company and the Selling Stockholder desire that the Company redeem from the
Selling Stockholder certain of the shares of Series C Preferred Stock held by
the Selling Stockholder, upon the terms and subject to the conditions set forth
in this Agreement.

Simultaneously with the execution and delivery of this Agreement, the Company is
entering into separate agreements (the “Other Agreements”) with all of the other
holders of Series C Preferred Stock (other than the Selling Stockholder, the
“Other Stockholders”) pursuant to which, simultaneously with the Closing
hereunder, the Company is redeeming from each of the Other Stockholders 60% of
the shares of Series C Preferred Stock held by each such Other Stockholder, on
the same terms and conditions as are set forth in this Agreement.

Defined terms used but not defined in this Agreement shall have the meaning
ascribed to such terms in the Subscription and Registration Rights Agreement,
dated as of October 19, 2006, between the Company and the other parties thereto
(the “Subscription and Registration Rights Agreement”).

      Accordingly, the parties agree as follows:

ARTICLE I.
  REDEMPTION OF THE SERIES C PREFERRED STOCK.

Section 1.1 Sale of Redeemed Stock. Simultaneously with the execution and
delivery of this Agreement, the Selling Stockholder shall, and hereby does sell,
convey, assign, transfer and deliver to the Company, and the Company does hereby
redeem, all of the Selling Stockholder’s right, title and interest in and to the
number of shares of Series C Preferred Stock set forth under the Selling
Stockholder’s name on the signature pages hereto under the caption “Number of
Shares of Redeemed Stock” (the “Redeemed Stock”), free and clear of all Liens
(as defined in Section 2.3). The closing of the purchase and sale of the
Redeemed Stock hereunder (the “Closing”) shall take place simultaneously with
the execution and delivery of this Agreement at the offices of Vinson & Elkins
LLP, 666 Fifth Avenue, 26th Floor, New York, New York.

Section 1.2 Delivery of Redeemed Stock. At the Closing, in exchange for the
delivery by the Company of the consideration referred to in Section 1.3, the
Selling Stockholder shall deliver or cause to be delivered to the Company a
certificate or certificates representing the Redeemed Stock to be sold by the
Selling Stockholder pursuant to this Agreement, duly endorsed or accompanied by
appropriate stock powers duly executed in blank and such other transfer
documents or instruments which may be necessary, or which the Company may
reasonably request, in order to transfer to the Company the Redeemed Stock, free
and clear of all Liens.

Section 1.3 Redemption Price for Redeemed Stock. As consideration for the
transaction described in Section 1.1, at the Closing, upon delivery of the
Redeemed Stock as set forth in Section 1.2, the Company shall deliver or cause
to be delivered to the Selling Stockholder the following:

(a) cash, paid concurrently with the execution and delivery of this Agreement,
in the amount set forth under the Selling Stockholder’s name on the signature
page hereto under the caption “Amount of Cash Payment”; and

(b) a subordinated promissory note, in the form attached hereto as Exhibit A
(the “Subordinated Promissory Note”), in a principal amount set forth under the
Selling Stockholder’s name on the signature pages hereto under the caption
“Principal Amount of Subordinated Promissory Note.” The Subordinated Promissory
Note shall be issued pursuant to a Note Agreement in the form attached hereto as
Exhibit B executed and delivered simultaneously at the Closing by each of the
Company, the guarantors from time to time party hereto, the Selling Stockholder
and the Other Stockholders (such agreement, the “Note Agreement”).

The amount of cash payable by the Company to the Selling Stockholder pursuant to
Section 1.3(a) shall be payable, at the election of the Selling Stockholder, by
check or by wire transfer of immediately available funds to an account
designated by the Selling Stockholder.

Section 1.4 Certificate of Amendment. Concurrently with the Closing, the Company
shall file an Amendment to the Certificate of Designation of Series C Preferred
Stock of the Company (in the form attached hereto as Exhibit C (the “Amendment
of Certificate of Designation”). The undersigned Selling Stockholder hereby
approves the form of Amendment of Certificate of Designation and authorizes the
Board of Directors to file the Amendment of Certificate of Designation with the
Secretary of State of the State of Nevada.

Section 1.5 Modifications to Terms of Subscription and Registration Rights
Agreement. The Company agrees that from and after the date hereof:

(a) the references to “$25 million” and “ten percent (10%)” in the last sentence
of Section 3(d)(i) of the Subscription and Registration Rights Agreement shall
be deemed to be references to “$12.5 million” and “five percent (5%),”
respectively; and

(b) notwithstanding anything to the contrary contained in Section 6(a) of the
Subscription and Registration Rights Agreement, from and after the date hereof,
none of the shares of Series C Preferred Stock owned by the Selling Stockholder
as of the date hereof or by any future owner of such shares, nor any of the
shares or other securities of the Company issued upon conversion of such shares
of Series C Preferred Stock, shall be required to contain the restrictive legend
set forth in Section 6(a) or any other legend, and all such shares or other
securities shall be freely transferrable by the holder thereof without providing
any legal opinion to the Company or its Transfer Agent.

Section 1.6 Retained Series C Preferred Stock Certificates. At the Closing, the
Company shall deliver to the Selling Stockholder, in exchange for the surrender
by the Selling Stockholder of all certificates representing all shares of
Series C Preferred Stock owned by the Selling Stockholder that are not Redeemed
Stock (the “Retained Stock”), a certificate representing the number of shares of
Series C Preferred Stock set forth under the Selling Stockholder’s name on the
signature pages hereto under the caption “Number of Shares of Retained Stock.”

Section 1.7 Other Closing Deliveries. At the Closing, the Company shall deliver
or cause to be delivered to the Selling Stockholder the following:

(a) a copy of the Note Agreement duly executed and delivered by the parties
thereto;

(b) a copy of each Other Agreement duly executed and delivered by the parties
thereto; and

(c) evidence of the consent of the requisite lenders pursuant to the Company’s
outstanding $225 million Secured Revolving Loan and Letter of Credit Facility
required to approve the entry into this Agreement, the Note Agreement and the
issuance of the Subordinated Promissory Note to the Selling Stockholder and the
subordinated promissory note being issued to the Other Stockholders under the
Note Agreement.



    ARTICLE II. REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDER

The Selling Stockholder represents and warrants to the Company as of the date
hereof as follows:

Section 2.1 Power and Authority. The Selling Stockholder has full corporate,
partnership, limited liability company or other organizational power and
authority to execute and deliver this Agreement and consummate the transactions
contemplated hereby. The execution and delivery by the Selling Stockholder of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all requisite corporate, partnership, limited liability
company or other organizational action on the part of the Selling Stockholder.
Assuming this Agreement has been duly authorized, executed and delivered by the
Company, this Agreement constitutes a legal, valid and binding obligation of the
Selling Stockholder, enforceable against the Selling Stockholder in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other Laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by Laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies. “Law” means any applicable constitutional provisions,
statute, act, code, common law, regulation, rule, ordinance, order, decree,
ruling, proclamation, resolution, judgment, decision, declaration, or
interpretation or advisory opinion or letter of a domestic, foreign or
international Governmental Authority. “Governmental Authority” means any
federal, state, local or foreign government or any court, arbitral tribunal,
administrative or regulatory agency, self-regulatory organization (including the
NYSE-Amex) or other governmental authority, agency or instrumentality.

Section 2.2 No Conflicts. The execution, delivery and performance by the Selling
Stockholder of this Agreement and the transactions contemplated hereby will not
(a) violate any Law applicable to the Selling Stockholder, (b) conflict with any
provision of the certificate of incorporation, partnership agreement, limited
liability company agreement, bylaws or other organizational or constitutive
instruments of the Selling Stockholder, (c) require or make necessary any
consent, approval or other action of, or notice to, any person under any
agreement or other document or instrument to which the Selling Stockholder is a
party or by which the Selling Stockholder, or any of the Selling Stockholder’s
assets or properties, is bound, except for those that have been obtained or
made, or (d) conflict with, or result in a violation of, any agreement or other
document or instrument to which the Selling Stockholder is a party or by which
the Selling Stockholder, or any of the Selling Stockholder’s assets or
properties, is bound.

Section 2.3 Redeemed Stock. Prior to giving effect to the transaction
contemplated hereby, the Selling Stockholder is the record and beneficial owner
of the number of shares of Series C Preferred Stock set forth under the Selling
Stockholder’s name on the signature page hereto under the caption “Number of
Shares of Series C Preferred Stock.” Such shares of Series C Preferred Stock
constitute all of the shares of Series C Preferred Stock owned or record or
beneficially by the Selling Stockholder, prior to giving effect to the
transaction contemplated hereby. Upon delivery of the certificate or
certificates representing the Redeemed Stock to the Company at the Closing and
upon payment by the Company of the consideration referred to in Section 1.3 and
delivery by the Company of the items set forth in Section 1.7, in each case in
accordance with this Agreement, the Selling Stockholder shall transfer the
Redeemed Stock to the Company free and clear of all Liens. None of the Redeemed
Stock is subject to any voting trust or other contract, agreement, arrangement,
commitment or understanding, written or oral, restricting or otherwise relating
to the voting or disposition of the Redeemed Stock, other than this Agreement
and the organizational documents of the Company except as would not reasonably
be expected to impair the ability of the Selling Stockholder to transfer the
Redeemed Stock to the Company as contemplated by this Agreement. No proxies or
powers of attorney have been granted with respect to the Redeemed Stock, other
than proxies or powers of attorney that (a) would not reasonably be expected to
impair the ability of the Selling Stockholder to transfer the Redeemed Stock to
the Company as contemplated hereby and (y) would not apply to the Redeemed Stock
after the transfer of the Redeemed Stock to the Company pursuant to this
Agreement. Except as contemplated herein, there are no outstanding warrants,
options, agreements, convertible or exchangeable securities or other commitments
pursuant to which the Selling Stockholder is or may become obligated to sell any
of the Redeemed Stock, except as (a) would not reasonably be expected to impair
the ability of the Selling Stockholder to transfer the Redeemed Stock to the
Company as contemplated hereby and (y) would not apply to the Redeemed Stock
after the transfer of the Redeemed Stock to the Company pursuant to this
Agreement. “Lien” means (i) any lien, hypothecation, pledge, collateral
assignment, security interest, charge or encumbrance of any kind, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent (including any agreement to give any
of the foregoing) and any option, trust or other preferential arrangement having
the practical effect of any of the foregoing, other than in each case, the
restrictions under applicable securities laws and the Certificate of Designation
of Series C Preferred Stock of the Company and (ii) any purchase option, right
of first refusal, right of first offer, call or similar right of a third party.

Section 2.4 Litigation. There is no action, suit, claim, proceeding or other
legal, administrative or arbitrational proceeding pending or, to the knowledge
of the Selling Stockholder, threatened against the Selling Stockholder, or
against any officer, manager or director of the Selling Stockholder, in each
case related to the Redeemed Stock or the transactions contemplated hereby. The
Selling Stockholder is not a party or subject to any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality relating
to the Redeemed Stock or the transactions contemplated hereby.

Section 2.5 Governmental Authorizations. Except for any filings that may be
required pursuant to Sections 13(d), 13(f) and 13(g) of the Exchange Act, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority is required
on the part of the Selling Stockholder in connection with the execution and
delivery by the Selling Stockholder of this Agreement and the transfer of the
Redeemed Stock to the Company pursuant to this Agreement; provided, however,
that no representation is made by the Selling Stockholder with respect to any
documentary or transfer tax matters under Nevada law.

Section 2.6 Acknowledgement. The Selling Stockholder acknowledges that it has
made its own analysis of the fairness of the transactions contemplated hereby
and has not relied on any advice or recommendation by the Company or its
shareholders, directors, officers, agents or affiliates with respect to its
decision to enter into this Agreement and to consummate the transactions
contemplated hereby. The Selling Stockholder has had sufficient opportunity and
time to investigate and review the business, management and financial affairs of
the Company, and has had sufficient access to management of the Company, before
its decision to enter into this Agreement, and further has had the opportunity
to consult with all advisers it deems appropriate or necessary to consult with
in connection with this Agreement and any action arising hereunder, including
tax and accounting advisers. The Selling Stockholder acknowledges that, in
connection with its entry into this Agreement and consummation of the
transactions contemplated hereby, (i) the Selling Stockholder has not relied on
any representations or warranties of the Company, or any shareholder, director,
officer, affiliate or representative of the Company, except for the
representations or warranties of the Company set forth in this Agreement, the
Note Agreement and the documents delivered by the Company in connection with the
transactions contemplated hereby, and (ii) the Selling Stockholder has made an
independent decision to sell the Redeemed Stock pursuant to this Agreement.

Section 2.7 Investment. The Selling Stockholder is acquiring the Subordinated
Promissory Note solely for its own account, for investment purposes, with no
intention of distributing or reselling the Subordinated Promissory Note except
in accordance with applicable Law. The Selling Stockholder acknowledges and
agrees that its Subordinated Promissory Note has not been registered under the
Securities Act of 1933 (as amended from time to time, the “Securities Act”), or
the securities laws of any state, and it may not be sold or otherwise
transferred in the absence of an effective registration thereunder unless an
exemption from registration is available.

Section 2.8 Accredited Investor. The Selling Stockholder is an “accredited
investor” as that term is defined in Regulation D under the Securities Act.

Section 2.9 Knowledge and Experience.  The Selling Stockholder (a) has such
knowledge and experience in financial and business matters, including the oil
and gas industry, as to enable it to evaluate the merits and risks of entering
into this Agreement, including the acceptance of the Subordinated Promissory
Note and (b) is able to bear the economic risk of this transaction.



    ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Selling Stockholder as of the date
hereof as follows:

Section 3.1 Organization. The Company is a corporation duly formed, validly
existing and in good standing under the Laws of the State of Nevada.

Section 3.2 Power and Authority. The Company has full power and authority to
execute and deliver this Agreement and the Other Agreements and consummate the
transactions contemplated hereby and thereby. The execution and delivery by the
Company of this Agreement and each of the Other Agreements and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate or other action and no further consent, approval or
action is required by or from the Company, the Company’s board of directors, the
Company’s stockholders or any of the Company’s creditors in connection with the
transactions contemplated hereby or thereby. The Amendment of Certificate of
Designation will be effective upon its filing with the Secretary of State of the
State of Nevada. Assuming this Agreement has been duly authorized, executed and
delivered by the Selling Stockholder, this Agreement constitutes a legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other Laws of general application affecting enforcement of
creditors’ rights generally and (ii) as limited by Laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

Section 3.3 No Conflicts. The execution, delivery and performance by the Company
of this Agreement and each of the Other Agreements, and the transactions
contemplated hereby and thereby, do not and will not (a) violate any Law
applicable to the Company or any of its Subsidiaries, (b) conflict with any
provision of the certificate of incorporation, partnership agreement, limited
liability company agreement, bylaws or other organizational or constitutive
instruments of the Company or any of its Subsidiaries, (c) require or make
necessary any consent, approval or other action of, or notice to, any person
under any agreement or other document or instrument to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries, or any of the Company’s or any of its Subsidiaries’ assets or
properties, is bound, except for those that have been obtained or made prior to
the date hereof, or (d) conflict with, or result in a violation of, any
agreement or other document or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries, or
any of the Company’s or any of its Subsidiaries’ assets or properties, is bound.

Section 3.4 Litigation. There is no action, suit, claim, proceeding or other
legal, administrative or arbitrational proceeding pending or, to the knowledge
of the Company, threatened against the Company or any of its Subsidiaries, or
against any officer, manager or director of the Company or any of its
Subsidiaries, in each case related to the Redeemed Stock or the transactions
contemplated hereby. Neither the Company nor any of its Subsidiaries is a party
or subject to any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality relating to the Redeemed Stock or the
transactions contemplated hereby.

Section 3.5 Governmental Authorizations. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any Governmental Authority is required on the part of the Company
or any of its Subsidiaries in connection with the execution, delivery and
performance by the Company of this Agreement and the Other Agreements. No
documentary, stamp or transfer taxes are required to be paid under Nevada law in
connection with the transactions contemplated hereby. The shares of common stock
issuable upon conversion of the shares of Series C Preferred Stock outstanding
after the consummation of the transactions contemplated by this Agreement and
the Other Agreements will be listed on the NYSE-Amex.

Section 3.6 Permitted Payments. The payment to the Selling Stockholder of the
cash payable to the Selling Stockholder and the other Stockholders under the
Other Agreements hereunder, and the issuance to the Selling Stockholder of the
Subordinated Promissory Note hereunder and to the Other Stockholders of the
subordinated promissory notes contemplated to be issued pursuant to the Other
Agreements, will not constitute a distribution prohibited by Section 78.288 of
the Nevada Revised Statutes.

Section 3.7 Solvency. The Company is, and will be after the payments of cash and
issuances of subordinated promissory notes contemplated by this Agreement and
the Other Agreements, Solvent. “Solvent” shall mean at a particular time, that
(a) the fair value of the property owned by Company is greater than the amount
of the Company’s liabilities; (b) the present fair salable value of the property
owned by the Company in an orderly liquidation of the Company is not less than
the amount that will be required to pay the probable liability of the Company on
its debts as they become absolute and matured; (c) the Company is able to pay
its debts and other liabilities, including under the Subordinated Promissory
Note and the subordinated promissory notes issued pursuant to the Other
Agreements, as they mature in the normal course of business; and (d) the Company
does not have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted.

Section 3.8 No Anti-Dilution Adjustments. The Company has not issued any shares
of Common Stock, Convertible Securities or Options and no other event has
occurred, which issuance or other event would have required an adjustment to the
conversion price of the Series C Preferred Stock pursuant to Section 8 of the
Certificate of Designation of Series C Preferred Stock of the Company as in
effect immediately prior to the transactions contemplated hereby. Prior to the
filing of the Amendment of Certificate of Designation, the conversion price of
the Series C Preferred Stock was $2.50 per share. Upon the filing of the
Amendment of Certificate of Designation, the conversion price of the Series C
Preferred Stock will be $1.25 per share.

Section 3.9 SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act or the Securities Act,
including pursuant to Section 13(a) or 15(d) of the Exchange Act, since
January 1, 2005 (the foregoing materials (together with any materials filed by
the Company under the Exchange Act, whether or not required) being collectively
referred to herein as the (“SEC Reports”)) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated hereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. All exhibits required to be filed by the Company
with the Securities and Exchange Commission in connection with the SEC Reports
are included in the SEC Reports.

Section 3.10 Disclosure.

(a) Simultaneously with the execution and delivery of this Agreement, the
Company is entering into the Other Agreements with each of the Other
Stockholders pursuant to which, simultaneously with the Closing hereunder, the
Company is redeeming from each of the Other Stockholders 60% of the shares of
Series C Preferred Stock held by each such Other Stockholders, on, and such
Other Agreements reflect, the same terms and conditions as are set forth in this
Agreement. At and simultaneously with the Closing, the Company is redeeming an
aggregate of 75,000 shares of Series C Preferred Stock pursuant to this
Agreement and the Other Agreements. Other than the Other Agreements, the
Subscription and Registration Rights Agreement and the Note Agreement and the
subordinated promissory notes issued thereunder, neither the Company nor any of
its Subsidiaries has entered into, any agreement, arrangement or understanding
(whether or not the subject of a binding agreement) with any Other Stockholder
or any of its affiliates relating to any of the shares of Series C Preferred
Stock, the shares or securities issuable upon conversion thereof, the
subordinated promissory notes issued under the Note Agreement or any of the
transactions contemplated by this Agreement, the Other Agreements or the Note
Agreement.

(b) Neither the Company nor any of its Subsidiaries is currently engaged in any
material discussions with any third party with respect to any transaction that
would give rise to a Change of Control (as defined in the Certificate of
Designation of Series C Preferred Stock of the Company).

Section 3.11 Absence of Certain Changes. Since June 30, 2009, except as
specifically disclosed in the SEC Reports filed prior to the date hereof, the
business of the Company and its Subsidiaries has been operated in the usual and
ordinary course consistent with past practice, and since June 30, 2009 through
the date of this Agreement, except as specifically disclosed in the SEC Reports
filed prior to the date hereof:

(a) there has been no event, occurrence or development that, individually or in
the aggregate, has had or that would result in a Material Adverse Effect;

(b) neither the Company nor any of its Subsidiaries have incurred any additional
Indebtedness; and

(c) neither the Company nor any of its Subsidiaries has repurchased, repaid or
redeemed any of its outstanding securities or Indebtedness (except to the extent
required in accordance with their terms).

Section 3.12 Taxes. The Company is not, and has never been, a “U.S. real
property holding corporation” as defined in section 897(c)(2) of the Internal
Revenue Code of 1986, as amended. The Company does not have any current or
accumulated earnings and profits, as calculated for U.S. federal income tax
purposes.

Section 3.13 Ownership of Outstanding Series C Preferred Stock. Exhibit D hereto
sets forth, to the Company’s knowledge, a true and complete list, dated as of
the date of this Agreement, of the registered holders of the outstanding shares
of Series C Preferred Stock and the number of shares of Series C Preferred Stock
held by such holders both prior to, and immediately after giving effect to, the
transactions contemplated by this Agreement and the Other Agreements. Exhibit D
also sets forth the principal amount of the Subordinated Promissory Note to be
issued under the Note Agreement to the Selling Stockholder and the Other
Stockholders.



    ARTICLE IV. SURVIVAL; TAXES.

Section 4.1 Survival. All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement.

Section 4.2 Tax Treatment. Unless information relating to the equity ownership
of the Selling Stockholder in the Company is, directly or indirectly, provided
by the Selling Stockholder or its Affiliates to the Company after the date
hereof that requires a different treatment by law, for U.S. federal income tax
purposes: (i) the Company shall treat the transactions contemplated by this
Agreement exclusively as a “redemption” taxable under Section 302(b) of the
Internal Revenue Code of 1986, as amended, and, unless otherwise required as a
result of a final determination by the U.S. Internal Revenue Service or other
tax authority, shall not take any action inconsistent with such treatment; and
(ii) the Company shall not withhold any taxes on any proceeds to be delivered to
the Selling Stockholder under this Agreement.

Section 4.3 Certain Taxes. If any documentary, stamp or transfer taxes are
required to be paid under Nevada law in connection with the transactions
contemplated hereby by the Selling Stockholder, the Company shall reimburse the
Selling Stockholder for and in respect of the full amount of such taxes. This
Section 4.3 shall be cumulative and shall not preclude assertion by the Selling
Stockholder of any other rights or the seeking of any other remedies against the
Company.



    ARTICLE V. MISCELLANEOUS.

Section 5.1 Securities Laws Disclosure. On the date hereof, the Company shall
file a Current Report on Form 8-K with the SEC (the “8-K Filing”) (a) describing
the terms of the transactions contemplated by the this Agreement, the Other
Agreements and the Note Agreement, (b) disclosing any material, nonpublic
information provided to the Selling Stockholder or its representatives in
connection with the negotiations leading up to this Agreement and the Note
Agreement and (c) including as exhibits to such 8-K Filing a form of this
Agreement and the Other Agreements and the Note Agreement. The Company shall
timely file any filings and notices required by the SEC or applicable law with
respect to the transactions contemplated hereby.

Section 5.2 No Third-Party Beneficiaries. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person other than the
parties hereto and their respective successors or permitted assigns any legal or
equitable right, remedy or claim under, in or in respect of this Agreement or
any provision herein contained.

Section 5.3 Assignment. The Selling Stockholder may assign this Agreement or any
part of it, without the prior written consent of the Company.

Section 5.4 Amendment; Waiver. This Agreement may not be amended, modified,
supplemented, or restated, nor may any provision of this Agreement be waived,
other than through a written instrument adopted, executed and agreed to by each
of the parties hereto.

Section 5.5 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Company and the Selling Stockholder shall
execute and deliver all such future instruments and take such further action as
may be reasonably necessary or appropriate to carry out the provisions of this
Agreement and the intention of the parties.

Section 5.6 Notices. All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by nationally recognized
overnight courier, by telecopy, or by registered or certified mail, return
receipt requested and postage prepaid, addressed to the address that any such
party has designated on the signature pages hereto or may designate by written
notice to the other party.

Section 5.7 Entire Agreement; Supersede. This Agreement, and any other writings
referred to herein or delivered pursuant hereto, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior contracts, agreements and understandings, whether oral
or written, between the parties with respect to the subject matter hereof.

Section 5.8 Equal Treatment.

(a) Neither the Company nor any of its Subsidiaries shall (i) enter into, any
agreement, arrangement or understanding (whether or not the subject of a binding
agreement) with any holder of shares of Series C Preferred Stock or any of its
affiliates relating to any of the shares of Series C Preferred Stock or the
shares or securities issuable upon conversion thereof, unless the Company or
such Subsidiary, as applicable, offers to enter into an agreement (on the same
terms and at substantially the same time) with the other holders of shares of
Series C Preferred Stock, (ii) purchase or otherwise acquire any of the
outstanding shares of Series C Preferred Stock of any holder, except in
accordance with paragraph (b) of this Section 5.8, or (iii) pay any fee or
provide other consideration in connection with any amendment or waiver to the
terms of the Series C Preferred Stock or any approval under paragraph (b) of
this Section 5.8, unless such fee or other consideration is paid or provided to
all holders of Series C Preferred Stock.

(b) If the Company or any of its subsidiaries agrees or intends to agree with
any other holder of shares of Series C Preferred Stock (any such holder, a
“Co-Sale Seller”) to purchase or otherwise acquire all or a portion of such
shares (the “Proposed Purchase”), then the Company shall offer (the “Co-Sale
Offer”) to include in the Proposed Purchase the shares of Series C Preferred
Stock owned and designated by the Selling Stockholder according to the remaining
terms of this Section 5.8. The Company shall give written notice to the Selling
Stockholder (the “Co-Sale Notice”) at least seven (7) business days prior to the
scheduled closing of the Proposed Purchase. The Sale Notice shall specify the
number of shares of Series C Preferred Stock proposed to be purchased or
acquired, the amount and type of consideration to be paid therefor, the date on
which the Proposed Purchase is to be consummated, and the number of shares of
Series C Preferred Stock the Selling Stockholder shall be entitled to include in
the Proposed Purchase. The Selling Stockholder shall have the right to include
in the Proposed Purchase, and sell to the Company on the same terms as any other
seller of shares of Series C Preferred Stock, up to a number of shares of
Series C Preferred Stock equal to the number of shares of Series C Preferred
Stock to be purchased or acquired in the Proposed Purchase, multiplied by a
fraction, the numerator of which shall be the aggregate number of shares of
Series C Preferred Stock held by the Selling Stockholder and the denominator of
which shall be the aggregate number of shares of Series C Preferred Stock
outstanding. If the Selling Stockholder wishes to accept the Co-Sale Offer, it
must, within five (5) business days following the date the Company gives the
Co-Sale Notice, deliver to the Company a notice designating the number of shares
of Series C Preferred Stock it wishes to sell. The purchase of the shares so
designated shall take place as part of the Proposed Purchase. Notwithstanding
anything to the contrary herein, there shall be no requirement to comply with
this Section 5.8(b) if (a) based on the advice of outside counsel to the
Company, the Company would have to make the Co-Sale Offer in accordance with the
U.S. tender offer rules, including the requirements of Rule 14e-1, under the
Securities Exchange Act of 1934, as amended, and (b) noncompliance by the
Company with this Section 5.8(b) and Section 5.8(b) of the Other Agreements is
approved in writing by the holders of at least two-thirds of the outstanding
shares of Series C Preferred Stock held by holders (other than the Company, any
of its subsidiaries or any Co-Sale Sellers) entitled to rights under this
Section 5.8(b) or Section 5.8(b) of any of the Other Agreements.

Section 5.9 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF SUCH STATE. Each of the parties hereto hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of New York and of the United States of America, in
each case located in the County of New York, for any Litigation arising out of
or relating to this Agreement and the transactions contemplated hereby (and
agrees not to commence any civil, criminal or administrative action, suit,
claim, notice, hearing, examination, inquiry, proceeding or investigation at law
or in equity or by or before any court, arbitrator or similar panel,
governmental instrumentality or other agency (“Litigation”) relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in this Agreement, or such other address as may be given by one or more parties
to the other parties in accordance with the notice provisions of Section 5.6,
shall be effective service of process for any Litigation brought against it in
any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation
arising out of this Agreement or the transactions contemplated hereby in the
courts of the State of New York or the United States of America, in each case
located in the County of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Litigation brought in any such court has been brought in an
inconvenient forum.

Section 5.10 Headings. The descriptive headings used herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.

Section 5.11 Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), all of which together shall
constitute a single instrument.

Section 5.12 Effectiveness. This Agreement shall become effective when it shall
have been executed by both of the parties hereto.

[signature pages follow]

IN WITNESS WHEREOF, the Selling Stockholder and the Company have duly executed
this Agreement as of the date first written above.

THE COMPANY:

ENDEAVOUR INTERNATIONAL CORPORATION

By: /s/ J. Michael Kirksey
Name: J. Michael Kirksey
Title: Executive Vice President and
Chief Financial Officer


Address:

Endeavour International Corporation


1001 Fannin Street, Suite 1600
Houston, TX 77002

1

      THE SELLING STOCKHOLDER:
 

[
  ]

By:       
Name:
Title:

Number of Shares of Series C Preferred Stock

      

Number of Shares of Redeemed Stock

      

Number of Shares of Retained Stock

      

Amount of Cash Payment

      

Principal Amount of Subordinated Promissory Note

      

Address:

Exhibit A
Form of Note
Exhibit B
Note Agreement

Exhibit C
Amendment to Certificate of Designation of Series C Preferred Stock

Exhibit D
Holders of Series C Preferred Stock

                              Total Number of   Total Number of         Shares
of   Shares of         Series C Preferred   Series C Preferred         Stock
Owned Prior   Stock Owned After         to the Transactions   the Transactions  
      Contemplated by   Contemplated by         this Agreement and   this
Agreement and   Principal Amount of     the Other   the Other   Subordinated
Holder of Series C Preferred Stock   Agreements   Agreements   Promissory Note
Kings Road Investments Ltd.
    12,500       5,000     $ 5,000,000  
 
                       
Eton Park Fund, L.P.
    9,075       3,630     $ 3,630,000  
 
                       
Eton Park Master Fund, Ltd.
    18,425       7,370     $ 7,370,000  
 
                       
TPG-Axon Partners, L.P.
    6,125       2,450     $ 2,450,000  
 
                       
TPG-Axon Partners (Offshore), Ltd.
    11,375       4,550     $ 4,550,000  
 
                       
Magnetar Capital Master Fund, Ltd.
    10,000       4,000     $ 4,000,000  
 
                       
Goldman, Sachs Investment Partners Master Fund, L.P.
    30,000       12,000     $ 12,000,000  
 
                       
Highbridge International LLC
    5,000       2,000     $ 2,000,000  
 
                       
Capital Ventures International
    2,500       1,000     $ 1,000,000  
 
                       
Professional Life & Casualty
    2,000       800     $ 800,000  
 
                       
HBK Master Fund, L.P.
    18,000       7,200     $ 7,200,000  
 
                       
Total
    125,000       50,000     $ 50,000,000.00  
 
                       

2